 CASE 0:18-cr-00150-DWF-HB Document 115-1 Filed 08/07/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                             )
                                                      )
               v.                                     )
                                                      )
MICHAEL MCWHORTER,                                    )
JOSEPH MORRJS, and                                    )
MICHAEL BARI,                                         )
                                                      )
Defendants.                                           )


         CERTIFICATE OF THE ACTING ASSISTANT ATTORNEY GENERAL

       I, John M. Gore, hereby certify that prosecution by the United States of Michael Hari,

Michael McWhorter, and Joseph Morris for violating Title 18, United States Code, § 247(a)(l)

and§ 247(a)(2) is in the public interest and necessary to secure substantial justice. This certificate

is made pursuant to Title 18, United States Code,§ 247(e).


       Date:_01,
             _ v 1_11(_ _/ _~ -         - - ' 2018.




                                                              Acting Assistant Attorney General
                                                              Civil Rights Division
                                                              U.S. Department of Justice
